Lavery, J.,
dissenting. Because I believe that the holding of the majority opinion is contrary to established law regarding the effect of an appellate reversal on an order of the Superior Court, I respectfully dissent.
The sole issue in this appeal, whether the trial court may render a judgment of civil contempt for failure to comply with an order of the court after an appellate level court has reversed the underlying order, is an issue of first impression in Connecticut.
It is well settled in Connecticut that the reversal of a trial court judgment by an appellate tribunal renders that judgment void and without effect. Reilly v. State, 119 Conn. 217, 220-21, 175 A. 582 (1934); Brennan v. Berlin Iron Bridge Co., 73 Conn. 412, 415-16, 47 A. 668 (1900); Woodruff v. Bacon, 35 Conn. 97, 102 (1868); Allen v. Adams, 17 Conn. 67, 73 (1845). The effect of a reversal upon a trial court judgment was first discussed nearly 150 years ago in the case of Allen v. Adams, supra. In the present case, as in Allen v. Adams, supra, “the defendant[’]s claim rests upon the effect that is to be given to the judgment of reversal rendered by [an appellate level court].” Id., 72. On this issue, the court wrote: “Now, it is very clear, that, when that judgment was reversed, it ceased to be a judgment of any description, because the effect of such reversal was wholly to vacate and annul it. This is plain from the nature of the proceeding and the form of the entry of a judgment of reversal. Legally speaking, therefore, the judgment so reversed has now no existence. In legal contemplation, it is annihilated, and it is as if it had never been rendered.” Id., 73.
In 1868, the Supreme Court again took up the effect of its reversal of a Superior Court order in Woodruff v. Bacon, supra. That case considered the effect of the Supreme Court’s reversal of a Superior Court order *226erasing a case from its docket. Of the reversal, the court wrote: “The effect, therefore, of the reversal of the order was to leave the cause as if it had never been made. The order ceased any longer to have any effect whatever, or properly any existence; and being rendered wholly void, it was effectually destroyed and removed out of the way by the reversal of it. ” Id., 102.
In Brennan v. Berlin Iron Bridge Co., supra, the Supreme Court contemplated the use of a prior favorable reversed judgment in the prosecution of a second action. The court noted: “It is a general rule that the reversal of an erroneous judgment and the remanding of the case for further proceedings, restores the parties to the same condition in which they were before the erroneous judgment was rendered, so that they may proceed with the case in the trial court in the same manner as if the case had not been tried and decided, except as to matters not affected by the judgment of reversal. Freem. on Judgm. § 481; Gleasonv. Chester, 1 Day, 152 [1803].” Id., 415-16.
The effect of appellate reversal was most recently discussed in the 1934 case of Reilly v. State, supra. In describing the nature of a writ of error, Chief Justice William M. Maltbie wrote: “That the writ is not a proceeding independent of the original action in any broad sense is apparent when we consider that the effect of a reversal is to destroy the judgment in that action, to restore the parties to the position in which they were before the judgment was rendered, and to permit the re-entry of the case in the trial court for disposition as though no judgment had been entered.” Id., 220-21.
This survey of case law clearly indicates that since the earliest years of Connecticut jurisprudence, our Supreme Court has recognized that the reversal of an order of the Superior Court renders that order com*227pletely void, and puts the parties back in the positions they occupied before the original action was brought.
In this case, the order directing child support payments was reversed on February 11,1992. On March 5, when the trial court rendered a judgment of contempt against the defendant, there no longer existed a court order with which the defendant was to comply. “Thus, if no prior court order exists, an actor cannot obey it, and, therefore, the trial court cannot hold the actor in contempt for noncompliance with a nonexisting order.” Calway v. Calway, 26 Conn. App. 737, 744, 603 A.2d 434 (1992). Here, the trial court improperly held the defendant in contempt for “noncompliance with a nonexisting order.”
In People ex rel. Scott v. Police Hall of Fame, 69 Ill. App. 3d 501, 387 N.E.2d 856 (1979), the Illinois Appellate Court encountered a case similar to this one. An action was originally brought by the state attorney general, who sought injunctive relief and an accounting from two charitable organizations. The trial court ordered the defendants to pay $417,928 in compensatory damages and $150,000 in punitive damages. The defendants appealed that order. The Appellate Court reversed the award of punitive damages and affirmed the award of compensatory damages. Following the Appellate Court’s ruling, the defendants were served with a citation to discover assets. A hearing was held, and the defendants did not appear. The trial court then rendered a judgment of contempt, against the defendants. The defendants appealed the contempt judgment to the Illinois Appellate Court.
The Illinois Appellate Court framed the issue before it as “whether supplementary proceedings in the form of a citation to discover assets remain viable where the judgment upon which they are based has been reversed by this court and the cause remanded for further con*228sideration of the amount for which the respondents are liable.” Id., 503. The court stated, consistent with our general rule regarding reversals of judgment, that “[ajs a general proposition, when a judgment or order is reversed, the effect is to abrogate the judgment or order and leave the case as it stood prior to the entry thereof.” Id. The court reasoned that “[sjince the underlying judgment was reversed, it would seem to follow with complete logic that any actions for collection of that judgment must necessarily fail.” Id. This reasoning led the court to the inevitable conclusion that “[sjince the supplementary proceedings must be dismissed, it is impossible for respondents now to obey the original order entered therein. The findings of contempt . . . must therefore fall with the supplementary proceedings.” Id., 504-505. In this case, the motion for contempt was a “supplementary proceeding,” which I believe necessarily fell with the reversal of the trial court’s financial orders.
The majority relies exclusively on Cologne v. Westfarms Associates, 197 Conn. 141, 496 A.2d 476 (1985), (Cologne II), and Rivenbark v. Southmark Corporation, 93 N.C. App. 414, 378 S.E.2d 196 (1989), to support the proposition that an order of contempt may be issued by a trial court after the underlying trial court order that gave rise to the contempt citation has been reversed by an appellate level court. Both Cologne and Rivenbark can be clearly distinguished from this case.
A review of the chronology of the Cologne case is helpful in drawing the important distinction between that case and the present case. On March 2,1983, the trial court rendered a judgment enjoining the Cologne defendants from prohibiting the plaintiffs access, for certain political purposes, to the privately owned West-farms shopping mall. See Cologne v. Westfarms Associates, 192 Conn. 48, 469 A.2d 1201 (1984) (Cologne I). On April 22, 1983, the trial court found the defendants *229in contempt for refusing to comply with its March 2 order. The plaintiffs were granted access to the mall the next day, April 23, 1983. The following year, on January 17, 1984, the Supreme Court issued its decision in Cologne I, holding that the trial court erred in concluding that the rights of free speech guaranteed by our state constitution may be exercised on private property consisting of a large regional shopping center, contrary to the wishes of its owners. The defendants in Cologne I, therefore, prevailed on the merits of their appeal from the March 2,1983 injunction order. The defendants, however, had also filed an appeal of the April 22, 1983 contempt judgment. They claimed that because the injunction on which the contempt was based was held in Cologne I to have been issued erroneously, the court could not hold them in contempt for failing to obey its injunctive order. Cologne II, supra, 147.
In Cologne II, the Supreme Court held that although the trial court’s March 2,1983 injunction was invalid, the trial court nevertheless properly found the defendants in contempt for failing to obey the injunction. This case is in stark contrast to Cologne II. In Cologne II, the trial court issued an injunction against the defendants. The defendants ignored the trial court’s order and were adjudged by the trial court to be in contempt. The defendants appealed from the injunction order and the Supreme Court held that the trial court’s injunction was invalid. The defendants appealed from the contempt order, and the Supreme Court held that the contempt order was properly issued. In the present case the trial court ordered the defendant to make certain child support payments. The defendant refused to comply with the trial court’s order. The trial court’s order was reversed by this court, and then the defendant was found to be in contempt of the trial court’s original order. The important distinction is that in Cologne II *230the underlying order was found to be invalid by an appellate level court after the contempt order was issued, while in this case the underlying order was found to be invalid by an appellate level court before the contempt order was issued. I believe that this distinction is fatal to the plaintiffs assertion that Cologne II is dispositive of the issue in this case.
Rivenbark v. Southmark Corporation, supra, is likewise distinguishable from the present case. In Riven-bark, the plaintiff sued for breach of contract when the defendants allegedly failed to give their approval of subleases properly submitted by the plaintiff. In its complaint, the plaintiff sought a temporary injunction that would allow it to stay in possession of certain property and collect rents from it. The defendants denied the plaintiffs allegations, and counterclaimed that the plaintiff had breached the contract between the parties. After a hearing, the trial court denied the plaintiffs motion for injunctive relief, and ordered that after certain conditions were met, the defendants would be entitled to possession of the disputed property, and would be allowed to collect rents pending a trial on the merits.
Several weeks after the trial court issued its interlocutory order, the defendants moved that the plaintiff be held in contempt of court because, the defendants alleged, the plaintiff had violated the court’s order by its collection of certain rent payments. After another hearing, the court ordered the plaintiff to pay the defendants $46,704.88 in improperly collected rent moneys. The plaintiff appealed that order, but its appeal was dismissed as interlocutory.
Nearly two years later, the defendants filed a motion asking the trial court to dismiss the plaintiff’s complaint, and to hold the plaintiff in contempt for its failure to pay the defendants the rent moneys as ordered. *231The trial court granted the defendants’ motions, and the plaintiff appealed. The Court of Appeals concluded that the underlying trial court order that gave rise to the contempt finding was erroneous, but not void, and affirmed the trial court’s judgment of contempt.
Like Cologne II, Rivenbark is clearly distinguishable from the present case because the contempt order was issued before an appellate tribunal found the underlying trial court order to be defective. Cologne II and Rivenbark are directly on point with each other, but not with the present case. There is an extremely important distinction between a trial court’s finding of contempt when a party fails to obey a properly issued court order before an appeal is taken or decided (even if the underlying order is erroneous), and a trial court’s finding a party in contempt when an appellate judgment, reversing the underlying order, is literally on the courtroom shelves.
The majority states that “[the] distinction between a court order that is void and one that is merely erroneous is critical to the issue presented by this appeal.” Citing Cologne II, supra, the majority concludes that “[a]n erroneous order of child support is as binding as one that is correct until set aside or corrected in a manner provided by law.” I agree that the support orders had full effect until they were reversed on February 11, 1992. The fact that the order had full effect until that day, however, is not an issue in this case. What our case law dictates is that after our reversal on February 11, 1992, the order of child support became void. The distinction between void and erroneous orders relied on by the majority, therefore, is inapplicable in this case.
The majority correctly points out that, under our rules of practice, proceedings to enforce alimony and support orders are not stayed during the pendency of *232an appeal of those orders. Practice Book § 4046. The majority also properly states that § 4046 is designed to foster the important public policy of ensuring that support orders are complied with regardless of the subsequent history of the litigation. The existence or nonexistence of a stay, however, is not an issue presented by this case. Again, the sole issue in this case is whether a trial court may issue an order of civil contempt once the underlying order has been reversed by an appellate court. Section 4046, whose language is devoid of any reference to the effect of appellate reversal, has, I believe, no effect on the 150 years of Connecticut case law holding that a reversed order has no effect.
At the conclusion of his brief the defendant made a cursory restitution claim for the $6175 he paid to purge the contempt order. Apparently in response to this claim, the plaintiff asserts that the trial court correctly calculated the arrearage owed by the plaintiff as accrued between the date of the support order, April 23, 1991, and the date we reversed that order, February 11, 1992. The plaintiff claims that the trial court correctly calculated the arrearage, and that the defendant properly paid that amount when he purged the contempt. Obviously, there has been no trial court hearing on the issue of restitution, nor has this issue been properly briefed by the parties. On remand, I would direct the trial court, in addition to vacating the contempt order, to hold a hearing on the issue of restitution, taking into account this state’s statutory mandate that parents are liable for the support of their minor children. General Statutes § 46b-215 (a).
Section 46b-215 (a) provides in part: “The superior court or a family support magistrate shall have authority to make and enforce orders for payment of support against any person who neglects or refuses to furnish necessary support to ... a child under the age of *233eighteen, according to his or her ability to furnish such support . . . .” “There is nothing in this language, or in the important public policy that it reflects, to suggest that the obligation of a parent to support [his] child, according to [his] ability, is subject to a condition precedent of a formal demand. That obligation is ongoing, and does not require the trigger of a request by those persons who are shouldering that responsibility.” Favrow v. Vargas, 222 Conn. 699, 717, 610 A.2d 1267 (1992). In determining the defendant’s liability for the support of his children during the period of nonpayment, the Child Support Guidelines in effect at the time of the hearing would provide the trial court with a starting point.
When we reversed the trial court’s financial support order of April 23,1991, we did so because the trial court improperly balanced the incomes of the parties through its support orders. Mulholland v. Mulholland, 26 Conn. App. 585, 602 A.2d 1054 (1992). Our reversal did not terminate or interrupt the defendant’s legal duty to support his children. “The defendant’s duty to support ... is a continuing obligation, which ordinarily exists even apart from any judgment or decree of support.” Atlas Garage & Custom Builders, Inc. v. Hurley, 167 Conn. 248, 255, 355 A.2d 286 (1974); Pezas v. Pezas, 151 Conn. 611, 617, 201 A.2d 192 (1964). “A parent has both a statutory and common law duty to support his minor children within the reasonable limits of his ability.” Weisbaum v. Weisbaum, 2 Conn. App. 270, 272-73, 477 A.2d 690 (1984).
I disagree with the majority’s assertion that “[t]he practical effect of the defendant’s argument would be that if an obligor can avoid the service of a contempt citation or otherwise delay the hearing of the contempt proceedings while an appeal is pending, and if that appeal is ultimately successful, the obligor has circumvented the mandate of Practice Book § 4046 and under*234mined the authority of our courts to remedy such noncompliance.” The circumstances of this case are rare. The uniqueness of the situation this court has encountered here is reflected in the paucity of authority in every jurisdiction on the issue of whether a trial court can issue an order of contempt after appellate reversal. Furthermore, a defendant who attempts to circumvent the authority of our courts would not only be risking being held in contempt as soon as payment is withheld, but would be gambling on a very unlikely outcome on appeal. The standard of review in an appeal of a support order remains abuse of discretion, and, as Chief Justice Peters recently wrote, “our appellate decisions emphasize that an abuse of discretion leading to a reversal is rare.” Madigan v. Madigan, 224 Conn. 749, 758, 620 A.2d 1276 (1993).
As the majority correctly points out, this case touches on important and timely public policy questions. The issue of this case, however, is not whether our courts sanction the avoidance of court orders; clearly they do not.1 The issue here concerns solely the power of the *235Superior Court to hold someone in contempt of court for the failure to obey an order that has been reversed.
I would reverse the judgment of the trial court and remand the case for the proceedings I have outlined above.
Accordingly, I respectfully dissent.

 In Cologne v. Westfarms Associates, 197 Conn. 141, 147-48, 496 A.2d 476 (1985), our Supreme Court emphatically stated: “ ‘The interests of orderly government demand that respect and compliance be given to orders issued by courts possessed of jurisdiction of persons and subject matter. One who defies the public authority and willfully refuses his obedience, does so at his peril.’ United States v. United Mine Workers, 330 U.S. 258, 303, 67 S. Ct. 677, 91 L. Ed. 884 (1947). ‘[A]n order issued by a court with jurisdiction over the subject matter and person must be obeyed by the parties until it is reversed by orderly and proper proceedings.’ Id., 293; see also W. R. Grace & Co. v. Rubber Workers, 461 U.S. 757, 766-67, 103 S. Ct. 2177, 76 L. Ed. 2d 298 (1983); DeMartino v. Monroe Little League, Inc., 192 Conn. 271, 276-77, 471 A.2d 638 (1984). . . . [Tjhere is no privilege to disobey a court’s order because the alleged contemnor believes that it is invalid. Particularly is this true of attorneys [such as the defendant here].” “ ‘An attorney who believes a court order is erroneous is not relieved of the duty to obey it. The proper course of action, unless and until the order is invalidated by an appellate court, is to comply and cite the order as reversible error should an adverse judgment result. Maness v. Meyers, 419 U.S. 449, 95 S. Ct. 584, 42 L. Ed. 2d 574 (1975).’ Chapman v. Pacific Telephone & Telegraph Co., 613 F.2d 193, 197 (9th Cir. 1979); see Barnd v. Tacoma, 664 F.2d 1339, 1342 (9th Cir. 1982).” Id., 148-49.